Citation Nr: 0611019	
Decision Date: 04/18/06    Archive Date: 04/26/06

DOCKET NO.  03-16 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for squamous cell cancer of 
the oropharynx.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Polseno, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1968. 

This case comes before the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA). In that decision the RO denied service 
connection for squamous cell cancer of the oropharynx.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify you if 
further action is required on your part.


REMAND

In January 2006, the veteran was given notice of his February 
16 travel board hearing at the RO in St. Petersburg. On 
February 2, the RO received the veteran's timely request to 
reschedule that hearing because it conflicted with a medical 
appointment. As he requested that the hearing be rescheduled 
two weeks prior to his scheduled hearing and has shown good 
cause for the request, another hearing should be scheduled.  
See 38 C.F.R. § 20.704(c).

Accordingly, the case is REMANDED for the following action:

1.	The RO should contact the veteran to 
determine whether he still desires a 
hearing and, if so, whether he would 
prefer a travel board hearing, a 
videoconference hearing, or a central 
office hearing in Washington, DC. That 
hearing should then be scheduled and 
conducted per the appropriate 
procedure.

2.	After that hearing is completed, the 
claims file should be returned to the 
Board for adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand does not 
constitute a decision of the Board on the merits of your 
appeal. 38 C.F.R. § 20.1100(b) (2005).





